UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1525


IURIE TARNA, a/k/a Jurie Tarna,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 14, 2013              Decided:   November 18, 2013


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


April Cockerham, ANA T. JACOBS & ASSOCIATES PC, Washington,
D.C., for Petitioner.     Stuart F. Delery, Assistant Attorney
General, Anh-Thu P. Mai-Windle, Senior Litigation Counsel, James
A. Hurley, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Iurie       Tarna,       a   native      of    Latvia             and    a     citizen      of

Moldova,    petitions          for    review        of   an        order      of     the       Board    of

Immigration      Appeals       (“Board”)         dismissing           his      appeal          from    the

immigration       judge’s        denial         of       his        requests          for       asylum,

withholding       of    removal,         and    protection           under          the    Convention

Against Torture. *

            We have thoroughly reviewed the record, including the

transcript       of    Tarna’s        merits        hearing,         his        application            for

relief,    and    all     supporting           evidence.            We     conclude            that    the

record evidence does not compel a ruling contrary to any of the

administrative         factual       findings,       see       8    U.S.C.          § 1252(b)(4)(B)

(2012),    and     that    substantial           evidence            supports            the    Board’s

decision.      See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

            We further conclude that the Board properly declined

to consider Tarna’s pattern or practice claim.                                  Cf. J.W. ex rel.

J.E.W. v. Fresno Unified Sch. Dist., 626 F.3d 431, 440, 451 (9th

Cir. 2010) (concluding that the ALJ properly refused to consider

new   issues     that     the    student         raised        in     his       written         closing

argument    and       noting    that      the    submission              of    new        evidence      in


      *
       Tarna has failed to raise any challenges to the denial of
his request for protection under the Convention Against Torture.
He has therefore waived appellate review of this claim.      See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).



                                                2
written     closing      arguments      deprived       school     district     of

opportunity to submit documents or raise arguments in response).

In light of Tarna’s failure to properly raise his pattern or

practice claim before the agency, we are similarly barred from

considering      the   claim.     See    8   U.S.C.    §   1252(d)(1)     (2012);

Massis v.    Mukasey, 549 F.3d 631, 638-39 (4th Cir. 2008).

            Accordingly, we deny the petition for review for the

reasons stated by the Board.            See In re: Tarna (B.I.A. Mar. 22,

2013).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented    in    the   materials

before    this   court   and    argument     would   not   aid   the    decisional

process.

                                                                 PETITION DENIED




                                        3